Wright, J.,
dissenting. I respectfully dissent. In my view the majority opinion is at best an exercise in futility as to the ultimate result in this matter. I think it obvious that the so-called guidelines referred to in the majority opinion did not tie the board’s hands — the board’s vote was six to two in favor of revocation with two abstentions.
I have a measure of empathy with appellant and could well have joined a minority on the board who preferred a lesser sanction. However, what is unacceptable here is the substitution of our judgment for that of a board of appellant’s peers. The board’s decision was premised upon a doctor unquestionably “furnishing drugs to an addict, prescribing without medical indication to the detriment of a patient, and misadministration of controlled substances.” We have sent a flawed and improper message to the public and the medical profession. I simply cannot endorse same.
Holmes, J., concurs in the foregoing dissenting opinion.